MacLEAN, J.
In this action to recover for goods sold and delivered, the defendant conceding the amount claimed and delivery of the goods at the residence of the defendant and the defendant’s husband upon her order, judgment was rendered in favor of the plaintiffs. The defendant claimed that the goods were necessaries for which she as wife, living with her husband, was not liable. While the common-law duty of a husband to support has not been changed by statute and his is presumptively and primarily the liability for necessaries furnished, unless the wife expressly contracts therefor, her ability to contract has been enlarged. Domestic Relations Law (chapter 272, p. 215, Laws 1896). Whether the defendant herein expressly contracted for the goods in question was a fact to be determined, and determined as it has been upon evidence tending to prove that she did so contract, which this court will not be warranted in disturbing, this judgment must be affirmed.
Judgment affirmed, with costs to the respondent. All concur.